No bill of exceptions was filed in this case. After the case had been called for trial in the Common Pleas Court, the defendant moved the court to dismiss the case for the reason that "this court has no jurisdiction to entertain the same." The judgment of the trial court is as follows:
"This cause came on for hearing upon the appeal of the appellant to this court from the decision rendered by the Probate Court of Cuyahoga county Ohio, upon questions of law and fact. Upon motion made by the appellees that said appeal be dismissed for the reason that this court has no jurisdiction to entertain the same, said motion is well taken and the appeal of the appellant upon questions of law and fact to this court from the decision rendered by the Probate Court of Cuyahoga county dismissing the application of Frank P. Schneider for appointment as administrator de bonis non is hereby dismissed and judgment entered for the appellees herein."
The above judgment is a finding that the Common *Page 241 
Pleas Court had no jurisdiction to entertain the case. In the absence of a bill of exceptions, that finding cannot be challenged, and we must conclude that the Common Pleas Court had before it facts which justified the finding.